Title: From John Adams to Samuel Holden Parsons, 11 August 1776
From: Adams, John
To: Parsons, Samuel Holden


     
      Dear Sir
      Philadelphia August 11. 1776
     
     Last Evening I received yours of 7 July. It should have been August I suppose. I am perfectly of your opinion of the Policy, and the Necessity of offering Land to inlist Soldiers. There is a Difficulty attends it—some Colonies have no Lands to give. However this might be got over, if the General would recommend the Measure—but it seems to me it never will be done, untill he does.
     Congress has already ordered a Paymaster to every Regiment. Whether these officers have been appointed or not I cant Say. If proper Persons were recommended to Congress, they would be appointed at once.
     I can now inform you that We have made a great Number of Promotions, and give me Leave to assure you that none, ever gave me more Pleasure than yours. I had the Pleasure of doing Justice to your Character upon the occasion, at least as far as my Voice and Testimony would go, from an Acquaintance of about 24 years. Tyler is Coll of Your Regiment, and Prentice Lt Coll. Durkee Coll of the twentyeth and Knowlton Lt Coll. Whether the Promotions We have made of General Officers, will allay the Discontent you Speak of, or increase them I know not. Let the Rank of Officers be as delicate a Point as it will, the Rank of Colonies, is equally delicate and of more Importance. The Massachusetts Bay has not its Proportion of General Officers. And the Mass. Coll’s I expect will be discontented. I cant help it. They are brave Men I doubt not. But whether, they are Gentlemen of liberal Education, of any Knowledge of the World, of any Spirit of Command, of any Extent of Capacity, I know not, never having had the Pleasure of any Acquaintance with any of them save Porter, Serjeant Sargent, and Ward. Of Porter and Ward I have a very good Opinion, but they Stand low in the list. Knox and Porter must be promoted eer long.
     I am grieved to my inmost Soul, for a Province, which I love and revere above all Things in this World, excepting that whole of which it is the most powerfull Part, I mean America. Winslow, Ruggles, Saltonstall, Barker, and many others of our ablist officers, were abanded Tories. Prebble and Pomeroy, were incapacitated with Infirmities of Age. Warren and Thomas are fallen. Ward, Fry and Whitcomb have resigned. So has Learned.
     Heath unfortunately has not a Reputation, equal to his Merit. If this is owing to Slander I wish to God he would prove it to be a Slander. Nixon is brave, but has not a large Mind that I can learn. In this State of Things that Province which ought to have an indisputable Superiority to every other upon the Continent, has now in the List of General Officers an undisputed Inferiority. I never will bear this long. Let it occasion what discontents it will among the Collonells. Altho I have hitherto been as Steady an Advocate for Promotions in Succession, generally as any Man, I will never the less, totally disregard the Succession, and exert my Utmost Endeavours to promote Young Fellows whose Genius, Learning, sentiment, Authority, and Spirit I can answer for, over the Heads of old ones, who will leave it disputable whether they have either or not.
     I am out of all Patience at the Dishonour and Disgrace brought upon my Native Province. There are young Gentlemen, who have every Qualification necessary. Osgood, Ward, Austin, Tudor,—I wish they all had Regiments. I have Serious Thoughts of moving to have our Major General Warren, Lincoln, or Orne, made a Continental Major General. I know there would be a Vote for it here. Let me beg of you in Confidence to give me the Characters of our best Massachusetts Field Officers. I want to know if there are none fit for Generals. If not it is high Time to make some new ones.
     If there is a Partiality against the Field Officers of that Province, and they are not recommended in Proportion to their Merit, I wish to know that, because Such a Partiality may be rectified. If their Merit is inferiour I wish to know that, that better Officers may be introduced in their stead. Excuse this freedom, which I have indulged in Confidence, that no ill Use will be made of it. I am with Respect, and Esteem, your Affectionate servant.
    